Citation Nr: 0824880	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to June 26, 2002, for 
the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals from 
a March 2003 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  




The Board notes that, in August 2003, the veteran, through 
his former representative, submitted a written statement 
attempting to file a claim for a total and permanent 
disability evaluation under 38 C.F.R. § 3.340(b).  In a 
September 2003 letter, the RO informed the veteran that he 
had already been granted a total and permanent disability 
rating based on service-connected disabilities, in a March 
2003 rating decision.  Later in September 2003, the veteran 
attempted to submit a notice of disagreement (NOD) as to the 
RO's September 2003 letter.  However, the RO, in a March 2004 
letter, informed the veteran that his September 2004 letter 
was not accepted as a valid NOD because no adverse action had 
been taken in the March 2003 rating decision or September 
2003 letter as to a total and permanent disability rating.  
In March 2004, the veteran submitted a written statement 
indicating that the Board must determine whether an attempted 
NOD is valid, and requested a Statement of the Case (SOC) be 
prepared as to that issue.  The RO considered the March 2004 
written statement as an NOD as to the timeliness of the 
September 2003 NOD, and certified the issue to the Board.  

The Board finds that the veteran was granted a permanent and 
total disability rating based on service-connected 
disabilities in the March 2003 rating decision.  Therefore, 
the veteran's claim for entitlement to a permanent and total 
disability rating has been granted, and the issue of the 
validity of the March 2003 NOD is rendered moot and need not 
be specifically addressed.  

The claim currently on appeal was previously before the Board 
in June 2006, at which time the Board denied entitlement to 
an effective date earlier than June 26, 2002, for the grant 
of TDIU benefits.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The record contains a Joint Motion for Remand, dated in 
October 2007, wherein the veteran's attorney and the VA 
General Counsel agreed to remand the veteran's claim.  In 
October 2007, a CAVC order was issued granting the Joint 
Motion and remanding the veteran's claim to the Board.  The 
claim is now before the Board for additional consideration, 
as directed by the October 2007 Joint Motion and CAVC Order.  




FINDINGS OF FACT

1.  The veteran's informal claim for TDIU was received on 
June 26, 2002.

2.  Prior to June 26, 2002, the veteran's service-connected 
disabilities included post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling; diabetes mellitus, rated at 20 
percent; dyshidrosis, rated at 10 percent; and hemorrhoids, 
rated at zero percent, for a combined disability evaluation 
of 60 percent.  

3.  Effective from June 26, 2002, the veteran's service-
connected PTSD was evaluated as 70 percent disabling.  

4.  The evidence does not show that unemployability due to 
service-connected disabilities alone became reasonably 
ascertainable during the one-year period immediately 
preceding the filing of the June 26, 2002, claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 26, 2002, 
for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

Review of the record discloses that the RO has not sent the 
veteran a letter advising him of the VCAA and its potential 
effect on his claim.  However, the Board finds that the 
essential fairness of the adjudication has not been affected 
because the notice defect was cured by actual knowledge on 
the part of the veteran.  In this regard, the Board notes 
that, on his April 2004 substantive appeal to the Board, the 
veteran, through his former representative, argued that VA 
should have obtained a retrospective examination or opinion 
regarding whether the increase in the veteran's disability 
was factually ascertainable during the one year prior to the 
effective date assigned.  Although the veteran's argument 
centered around VA's failure to provide a medical examination 
in conjunction with his claim, the Board finds that his 
statement also shows that he and his then-representative had 
actual knowledge of the type of evidence needed to 
substantiate his claim, i.e., evidence showing that an 
increase in his service-connected disabilities was factually 
ascertainable in the year prior to the effective date 
currently assigned.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007). 

Moreover, the veteran was represented by an attorney in the 
aforementioned CAVC litigation, and certainly any responsible 
counsel would have advised his client of all pertinent law 
relating to his case.  Finally, the claimant has not alleged 
or described any error in VCAA notice, and the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.  Therefore, the Board finds that, 
because the veteran has demonstrated actual knowledge of what 
was necessary to substantiate his claim, the RO's notice 
defect did not affect the essential fairness of the 
adjudication, and has been rendered non-prejudicial.  See id.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 1977 to 2003, as 
well as medical records from the private physicians who have 
treated the veteran for his disabilities.  The Board notes 
the veteran was not afforded a VA examination in conjunction 
with his appeal for an earlier effective date; however, the 
Board finds no prejudice to the veteran in this regard 
because there is sufficient medical evidence of record 
regarding the veteran's ability to secure and maintain 
employment.  In this regard, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase in disability compensation, such as TDIU, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The veteran seeks an effective date earlier than June 26, 
2002 for the grant of his TDIU.  The Board notes that the 
controlling issues in this case are (1) the date on which the 
veteran filed his claim for TDIU and (2) the date on which 
entitlement to a TDIU rating arose.  See 38 U.S.C.A. § 5110, 
5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.  

In evaluating the veteran's claim, the Board notes that he 
did not file a formal claim for entitlement to TDIU, via VA 
Form 21-8940.  Nonetheless, an explicit application for TDIU 
benefits is not the only method by which a claim for that 
benefit is recognized.  Any communication or action 
indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered to be an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  The Court of Appeals for the Federal 
Circuit has also determined that, once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest possible rating, and also submits evidence of 
unemployability, the requirement of 38 C.F.R. § 3.155(a), 
that an informal claim "identify the benefit sought," is 
met, and VA must then consider whether the veteran is 
entitled to TDIU.  See Roberson v. Principi, 251 F.3d. 1378 
(Fed. Cir. 2001); see also VAOPGCPREC 12-2001 (July 6, 2001).  

The RO determined that an informal TDIU claim, as 
contemplated in Roberson, was filed on June 26, 2002, the 
date the veteran filed an informal claim for an increased 
rating for service-connected PTSD.  At that time, the 
evidentiary record contained medical evidence of the 
veteran's PTSD, as well as evidence showing he was 
unemployable due to his PTSD.

Service connection was initially granted for PTSD by rating 
action of September 1992, and the condition was evaluated as 
30 percent disabling.  It was noted at that time that the 
veteran's non-service-connected schizophrenia, then rated at 
70 percent for purposes of non-service-connected disability 
pension purposes, was shown by the medical evidence to cause 
most of his impairment.  The rating for his service-connected 
PTSD was increased to 50 percent effective from February 
1995, and then to 70 percent from June 26, 2002.

As noted, the grant of TDIU is appropriate when it is found 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Under 38 C.F.R. § 4.16(a), the Board finds that the award of 
TDIU cannot precede the effective date of June 26, 2002, 
because, prior to that time, the veteran did not meet the 
schedular requirements of section 4.16(a).  Prior to June 26, 
2002, the veteran's service-connected disabilities included 
PTSD, rated at 50 percent; diabetes mellitus rated at 20 
percent; dyshidrosis, rated at 10 percent; and hemorrhoids, 
rated at zero percent.  The veteran's service-connected 
disabilities were evaluated under the Combined Ratings Table 
set forth at 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155, 1157.  
Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the next less disabling 
condition, then by other less disabling conditions, if any, 
in the order of severity.  See 38 C.F.R. § 4.25.  Under the 
Combined Ratings Table, the veteran's combined disability 
rating was 60 percent, which the Board notes does not reach 
the level required to warrant the grant of TDIU.  See C.F.R. 
§ 4.16(a), 4.25.  Therefore, the Board finds that, prior to 
June 26, 2002, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
were not met and, thus, an earlier effective date is not 
warranted on that basis.  

The Board also finds the evidence of record did not show that 
unemployability (separate from the above percentage 
requirement) had arisen during the year preceding June 26, 
2002, so as to invoke section 4.16(b) and section 
3.400(o)(2).  In this regard, the evidence shows that the 
veteran's ability to maintain employment was adversely 
affected by his mental disability as early as 1977.  See 
March 1977 VA outpatient treatment record.  Indeed, the 
evidence shows the veteran last worked as a janitor in the 
mid-1970s, and he has consistently reported that he has been 
unable to work due to his mental illness since that time.  
See, e.g., May 1980 private psychiatric evaluation from Dr. 
A.N.G.; VA examination reports dated in August 1977, October 
1996, July 1997, and July 1998.  However, the evidence shows 
that the veteran's mental disability and, thus, 
unemployability, was based upon non-service-connected 
schizophrenia at the time.

Review of the evidence shows the veteran was diagnosed with 
paranoid-type, schizophrenic reaction following VA 
examination in August 1977, and the Board notes the examining 
physician noted that the veteran's incapacity for employment 
was marked.  The medical evidence of record shows the 
veteran's diagnosis of schizophrenia was continued, and that 
he continued to have problems maintaining employment due to 
aggravation of his mental symptoms.  See December 1979 VA 
outpatient treatment record; October 1987 VA examination 
report.  In January 1992, a private psychiatrist diagnosed 
the veteran with schizoaffective disorder and PTSD and noted 
that he had been unable to work since 1974.  

The subsequent medical evidence shows that the veteran's dual 
diagnoses of schizophrenia and PTSD were continued, and that 
all of the physicians who evaluated the veteran noted that he 
was unemployable due to his mental illness.  See VA 
examinations dated in March 1992, October 1996, July 1997, 
and July 1998.  The Board notes the evidence shows the 
veteran's schizophrenia and PTSD are intertwined; however, 
the preponderance of the evidence shows that the veteran's 
non-service-connected schizophrenia is his dominant 
psychiatric disability.  See VA examination reports dated 
July 1997 and July 1998.  

As to the veteran's ability to secure and maintain 
employment, the evidence clearly shows that he became unable 
to work in the mid-1970s due to non-service-connected 
schizophrenia.  He continued to suffer from an occupational 
impairment due to his schizophrenia and was eventually 
diagnosed with PTSD in January 1992.  Following his diagnosis 
of PTSD, the evidence showed that he continued to suffer from 
a severe occupational impairment due to his mental illness; 
however, the evidence also showed that he continued to carry 
a diagnosis of schizophrenia, which was considered to be his 
dominant mental disability.  

In view of the foregoing, the Board finds that, although 
there is evidence showing the veteran was unemployable as 
early as the mid-1970's, the evidence does not show that, 
during the year immediately preceding the filing of the June 
2002 claim, he became unemployable due to his service-
connected disabilities alone.  Instead, the evidence shows 
that he became unemployable in the 1970s due to non-service-
connected disability and has continued to suffer from an 
occupational impairment due to his mental disability, which 
has been manifested as a combination of non-service-connected 
schizophrenia and service-connected PTSD since 1992.  There 
is no competent evidence of record which shows that, prior to 
June 26, 2002, the veteran's service-connected disabilities, 
alone, rendered him unemployable.  In addition, the Board 
notes that, prior to June 26, 2002, the veteran did not have 
a single service-connected disability rated at 60 percent or 
more or sufficient additional disability to bring his 
combined rating to 70 percent.  See 38 C.F.R. § 4.16(a).  

Therefore, the Board finds that the preponderance of the 
evidence is against the grant of an effective date earlier 
than June 26, 2002, for the award of TDIU.  See 38 C.F.R. 
§ 3.400(o), 4.16(a), (b).  


ORDER

Entitlement to an effective date earlier than June 26, 2002, 
for the grant of total rating based upon individual 
unemployability due to service-connected disability (TDIU) is 
denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


